DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 03 May 2021 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: 1, 10, 23,
Claims cancelled: 6, 7, 15-17, 27
Claims added: none 
Claims currently pending: 1-5, 8-14, 18-26, 28-35
Response to Arguments
Examiner notes that Applicant's amendments appear to be largely the adding of claim language into the independent claims that was present in now cancelled claims 6, 7, and 15-17 with modifications to indicate the claims involve a "point of sale" device. However, the existing art of Ortiz teaches a rewards account redemption system that is applicable to coupons in at least 0233 and that the redemption of rewards currency is used to "pay" for transactions, acting as a coupon with a value equal to the value of the points redeemed as taught in 0156).
Applicant argues, "The Office Action does not explain how any of Ortiz, Code, Balfour, or combinations thereof teach the claimed invention" and then lists what appears to be the first newly amended claim limitation added to claim 1. However, this newly added claim limitation appears to place emphasis on the use of the claimed invention in connection with a point of sale device in communication with a retailer's computer system. The grounds of rejection presented herein has been updated with citations from Ortiz that teach a point of sale device and that the system is used for coupons and that coupons are similar to redemption of a reward points in a transaction. Therefore, this argument is moot in view of the new grounds of rejection presented herein which as necessitated by Applicant's amendments to the claims.

A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8-14, 18-21, 23, 26, 28-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al. (Pub. #: US 2019/0073666 A1) in view of Code et al. (Pub. #: US 2017/0236143 A1).
Claim 1:
A system of authenticating and clearing coupons at retailer point-of-sale, comprising: 
a retailer computer system, the retailer computer system being capable of authenticating coupons received at the retailer's point of sale by comparing coupon information received at the retailer's point of sale against authentication information in one or more coupon authentication tables stored on the retailer computer system;
(Ortiz: Figure 4, Figure 8, Ortiz teaches a point of sale device in at least 0117 and 0156 and teaches that the blockchain is applicable to coupons in at least 0233 and that the redemption of rewards currency is used to "pay" for transactions, acting as a coupon with a value equal to the value of the points redeemed in at least 0156.)

(Ortiz: 0105-0108, and teaches that the rewards can consist of coupons in "[0233] In accordance with another aspect, the control command generator is configured to encapsulate rule modifications and rule modification authorization keys alongside the electronic transactions within at least one of one or more the data payloads, so a single data payload can be used to incorporate not only transaction information, but also to efficiently propagate changes to the underlying processing rule mechanism ( e.g., coupons, offers, enhanced redemption events, enhanced earning events) that would otherwise be a challenge in a distributed computing environment where the number, location, and characteristics of nodes may be dynamic, and there is no central authority tracking and managing all of the nodes.")
and the central platform containing at least one coupon transaction ledger updated by the at least one retailer computer system and accessible by the at least one 
(Ortiz: Figure 1A, Figure 3, 0069-0072)
and a blockchain transactions ledger including blockchain nodes memorializing modifications made to the at least one coupon authentication table and the at least one coupon transaction ledger in the central platform.
(Ortiz: 0088-0089, "[0093] The platform may be incorporated in a permissioned blockchain architecture, which may utilize public key cryptography. The platform may thus provide a mechanism (e.g., built-in) for Blockchain ledgers to provide write only and tamper-proof (or tamper resistant) storage of events, records, transactions, information, credits, etc." through 0096)
wherein the central platform includes one or more smart contracts triggering coupon redemption payments from the at least one manufacturer to the at least one retailer based upon changes made to the coupon transaction ledger 
Ortiz: "[0259] A rationale for adopting blockchain platforms is to better transform and operate current enterprise business processes, as the business process in enterprise goes hand in hand with smart contracts in blockchain. In particular, the data configuration (integration, storage, security), in the context of business processes, has increased value, as the business process provides the context around how data is used in the entire flow. As blockchain is provided in relation to cross-enterprise trade, the matter of 'centralized' vs 'non-centralized' also has to be considered from the perspectives of business processes and data processes." and 0265-0267 and Table 1)
and one or more smart contracts controlling ownership of the at least one coupon transaction ledger by the at least one manufacturer and controlling ownership of the at least one coupon authentication table by the at least one retailer.
(Ortiz: Figure 31, and 0275-0277)
Ortiz teaches disparate computer nodes in the network but does not appear to make explicit that some of those nodes belong to a manufacturer computer system. However, Code teaches a system of verifying incentives (i.e. coupons) in a blockchain in at least 0027, 0036, and 0041 where the nodes could belong to a manufacturer in at least 0028 and 0029 and 0041.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use nodes provided by manufacturers as taught by Code in the system of Ortiz. Motivation to combine the two references comes from the desire to have systems with "value transfer channels" efficient and effective enough to allow for brand loyalty programs to succeed (Code: 0005-0007).
Claim 4:
wherein the central platform contains a plurality of coupon transaction ledgers, each coupon transaction ledger being owned by a respective manufacturer.
(Ortiz teaches that the records are owned by parties to the transaction in at least 0185, Figure 10, and 0190 with each rewards account pertaining to each merchant in at least Figure 31)
Claim 5:

(Ortiz teaches that the records are owned by parties to the transaction in at least 0185, Figure 10, and 0190 with each rewards account pertaining to each merchant in at least Figure 31)
Claim 8:
further comprising hashing algorithms for use in authenticating access to the coupon transaction ledger by retailers.
(Ortiz: "[0064] In some embodiments, a blockchain implementation is described wherein virtual tokens are stored on a series of decentralized devices acting as node computing devices each having a copy of a distributed ledger managed on the node computing device in accordance with electronic propagation mechanisms (e.g., consensus mechanisms used to effect state transitions in relation to the updating of the nodes such that the distributed ledgers contain the same entries across the decentralized network) that are used to validate and verify transactions/activities that relate to a loyalty reward program. The blockchain implementation provides improvements in event ordering ( e.g., transactions are ordered based on their timestamp, in a FIFO queue), block creation ( e.g., transactions are stored in immutable corresponding blocks), block chaining (e.g., blocks are chained using the previous block hash, before being codified in a system chain, improving the integrity of the events stored in the blockchain and permits for easy queries by way of traversal), preventing double-spend ( e.g., transactions are checked to see if their output was not previously claimed by another transaction (account balance validation))." and 0092)
Claim 9:
further comprising hashing algorithms for use in authenticating access to the coupon authentication tables by manufacturers.
(Ortiz: "[0064] In some embodiments, a blockchain implementation is described wherein virtual tokens are stored on a series of decentralized devices acting as node computing devices each having a copy of a distributed ledger managed on the node computing device in accordance with electronic propagation mechanisms (e.g., consensus mechanisms used to effect state 
Claim 10:
A method for authenticating coupons at retailer point-of-sale comprising the steps of: 
providing one or more coupon authentication tables accessible by a 
(Ortiz: 0105-0108, Ortiz teaches a point of sale device in at least 0117 and 0156 and teaches that the rewards can consist of coupons in "[0233] In accordance with another aspect, the control command generator is configured to encapsulate rule modifications and rule modification authorization keys alongside the electronic transactions within at least one of one or more the data payloads, so a single data payload can be used to incorporate not only transaction information, but also to efficiently propagate changes to the underlying processing rule mechanism ( e.g., coupons, offers, enhanced redemption events, enhanced earning events) that would otherwise be a challenge in a distributed computing environment where the number, location, and characteristics of nodes may be dynamic, and there is no central authority tracking and managing all of the nodes.")
providing one or more coupon transaction ledgers accessible by the retailer and 
(Ortiz: Figure 1A, Figure 3, 0069-0072)

updating the one or more coupon transaction ledgers based upon coupon redemption data provided by the retailer; and recording information pertaining to the step of updating the one or more coupon authentication tables on a blockchain data structure.
(Ortiz: 0088-0089, "[0093] The platform may be incorporated in a permissioned blockchain architecture, which may utilize public key cryptography. The platform may thus provide a mechanism (e.g., built-in) for Blockchain ledgers to provide write only and tamper-proof (or tamper resistant) storage of events, records, transactions, information, credits, etc." through 0096)
wherein the one or more coupon authentication tables and the one or more coupon transaction ledgers are provided on a central server; transmitting the one or more coupon authentication tables from the central server to a computer system owned by a retailer; and a retailer authenticating coupons received at the retailer's point of sale by comparing coupon information in the one or more coupon authentication tables stored on a computer system owned by the retailer.
(Ortiz: Figure 4, Figure 8, Ortiz teaches a point of sale device in at least 0117 and 0156 and teaches that the blockchain is applicable to coupons in at least 0233 and that the redemption of rewards currency is used to "pay" for transactions, acting as a coupon with a value equal to the value of the points redeemed in at least 0156.)
Ortiz teaches disparate computer nodes in the network but does not appear to make explicit that some of those nodes belong to a manufacturer computer system. However, Code teaches a system of verifying incentives (i.e. coupons) in a blockchain in at least 0027, 0036, and 0041 where the nodes could belong to a manufacturer in at least 0028 and 0029 and 0041.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use nodes provided by manufacturers as taught by Code in the system of Ortiz. Motivation to combine the two references comes from the desire to have systems with "value transfer channels" efficient and effective enough to allow for brand loyalty programs to succeed (Code: 0005-0007).
Claim 11:
further comprising the step of recording information pertaining to the step of updating the one or more coupon transaction ledgers on a blockchain data structure.
(Ortiz: 0088-0089, "[0093] The platform may be incorporated in a permissioned blockchain architecture, which may utilize public key cryptography. The platform may thus provide a mechanism (e.g., built-in) for Blockchain ledgers to provide write only and tamper-proof (or tamper resistant) storage of events, records, transactions, information, credits, etc." through 0096)
Claim 12:
wherein a plurality of coupon authentication tables are provided for a respective plurality of retailers.
(Ortiz teaches that the records are owned by parties to the transaction in at least 0185, Figure 10, and 0190 with each rewards account pertaining to each merchant in at least Figure 31)
Claim 13:
wherein a plurality of coupon transaction ledgers are provided for a respective plurality of manufacturers.
(Ortiz teaches that the records are owned by parties to the transaction in at least 0185, Figure 10, and 0190 with each rewards account pertaining to each merchant in at least Figure 31)
Claim 14:
further comprising a step of a smart contract triggering payment from a manufacturer to a retailer based upon information in the one or more coupon transaction ledgers.
(Ortiz: "[0259] A rationale for adopting blockchain platforms is to better transform and operate current enterprise business processes, as the business process in enterprise goes hand in hand with smart contracts in blockchain. In particular, the data configuration (integration, storage, security), in the context of business processes, has increased value, as the business process provides the context around how data is used in the entire flow. As blockchain is provided in relation to cross-enterprise trade, the matter of 'centralized' vs 'non-centralized' also 
Claim 18:
wherein the step of updating the one or more coupon authentication tables based upon coupon authentication data provided by the manufacturer includes a step of generating a hash value, an ownership, a digital signature or an authentication key associated with the coupon authentication data.
(Ortiz: 0064, and 0092)
Claim 19:
wherein the hash value, ownership, digital signature or authentication key is included with the information stored on the blockchain data structure.
(Ortiz: 0064, and 0092)
Claim 20:
wherein the step of updating the one or more coupon transaction ledgers based upon coupon redemption data provided by the retailer includes a step of generating a hash value, an ownership, a digital signature or an authentication key associated with the coupon redemption data.
(Ortiz: 0064, and 0092)
Claim 21:
wherein the hash value, ownership, digital signature, or authentication key is included with the information stored on the blockchain data structure.
(Ortiz: 0064, and 0092)
Claim 23:
A distributed ledger data structure for authenticating and clearing coupons at retailer point of sale, comprising: a distributed ledger data structure having, a plurality of retailer nodes, and a plurality of manufacturer nodes, each of the plurality of retailer nodes and the plurality of
(Ortiz: 0105-0108, Ortiz teaches a point of sale device in at least 0117 and 0156 and teaches that the rewards can consist of coupons in "[0233] In accordance with another aspect, the control command generator is configured to encapsulate rule modifications and rule modification authorization keys alongside the electronic transactions within at least one of one or more the data payloads, so a single data payload can be used to incorporate not only transaction information, but also to efficiently propagate changes to the underlying processing rule mechanism ( e.g., coupons, offers, enhanced redemption events, enhanced earning events) that would otherwise be a challenge in a distributed computing environment where the number, location, and characteristics of nodes may be dynamic, and there is no central authority tracking and managing all of the nodes.")
the reconciler including a first rule set for, upon receiving new coupon authentication check data from at least one manufacturer, updating the coupon authentication check table and transmitting the updated coupon authentication check table to at least the plurality of retailer nodes; and the reconciler including a second rule set for, upon receiving coupon redemption information from at least one retailer, updating the coupon transaction ledger and transmitting the updated coupon transaction ledger to at least one of the plurality of 
(Ortiz: 0088-0089, "[0093] The platform may be incorporated in a permissioned blockchain architecture, which may utilize public key cryptography. The platform may thus provide a mechanism (e.g., built-in) for Blockchain ledgers to provide write only and tamper-proof (or tamper resistant) storage of events, records, transactions, information, credits, etc." through 0096)
wherein the coupon offer data and other data from the manufacturer is distributed to the subscribed retailer nodes that are local to a retailer network.
(Ortiz teaches that the records are owned by parties to the transaction in at least 0185, Figure 10, and 0190 with each rewards account pertaining to each merchant in at least Figure 31)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use nodes provided by manufacturers as taught by Code in the system of Ortiz. Motivation to combine the two references comes from the desire to have systems with "value transfer channels" efficient and effective enough to allow for brand loyalty programs to succeed (Code: 0005-0007).
Claim 26:
wherein the coupon transaction ledger resident on each of the plurality of manufacturer nodes is specific to each specific manufacturer.
(Ortiz teaches that the records are owned by parties to the transaction in at least 0185, Figure 10, and 0190 with each rewards account pertaining to each merchant in at least Figure 31)
Claim 28:
wherein the coupon authentication check table is used to authenticate redeemed coupons on a retailer node based upon a specific manufacturer ID in the coupon compared with manufacturer's coupon authentication and/or offer data present in the authentication check table.
(Ortiz: "[0259] A rationale for adopting blockchain platforms is to better transform and operate current enterprise business processes, as the business process in enterprise goes hand in hand with smart contracts in blockchain. In particular, the data configuration (integration, storage, security), in the context of business processes, has increased value, as the business process provides the context around how data is used in the entire flow. As blockchain is provided in relation to cross-enterprise trade, the matter of 'centralized' vs 'non-centralized' also has to be considered from the perspectives of business processes and data processes." and 0265-0267 and Table 1)
Claim 29:

(Ortiz: "[0259] A rationale for adopting blockchain platforms is to better transform and operate current enterprise business processes, as the business process in enterprise goes hand in hand with smart contracts in blockchain. In particular, the data configuration (integration, storage, security), in the context of business processes, has increased value, as the business process provides the context around how data is used in the entire flow. As blockchain is provided in relation to cross-enterprise trade, the matter of 'centralized' vs 'non-centralized' also has to be considered from the perspectives of business processes and data processes." and 0265-0267 and Table 1)
Claim 30:
wherein the updated coupon transaction ledger transmitted to each manufacturer only includes transaction information pertaining to that specific manufacturer.
(Ortiz: 0130-0133)
Claim 31:
wherein the distributed ledger data structure is a block chain data structure.
(Ortiz: "[0259] A rationale for adopting blockchain platforms is to better transform and operate current enterprise business processes, as the business process in enterprise goes hand in hand with smart contracts in blockchain. In particular, the data configuration (integration, storage, security), in the context of business processes, has increased value, as the business process provides the context around how data is used in the entire flow. As blockchain is provided in relation to cross-enterprise trade, the matter of 'centralized' vs 'non-centralized' also has to be considered from the perspectives of business processes and data processes." and 0265-0267 and Table 1)
Claim 32:
wherein at least a subset of the plurality of retailer nodes are resident on servers owned or controlled by the respective retailers, and at least a subset of the plurality of manufacturer nodes are resident on servers owned or controlled by the respective manufacturers.
Ortiz: Figure 31, and 0275-0277)
Claim 33:
wherein the first or second rule set includes rules for the timing of updating the coupon authentication check table and/or the coupon transaction ledger.
(Ortiz: 0126, 0229-0232)
Claim 34:
wherein the coupon transaction ledger includes coupon redemption information indicating coupons that have been redeemed by one or more retailers and includes coupon payment information indicating payments made from retailers to manufacturers for redeemed coupons.
(Ortiz: 0126,"[0259] A rationale for adopting blockchain platforms is to better transform and operate current enterprise business processes, as the business process in enterprise goes hand in hand with smart contracts in blockchain. In particular, the data configuration (integration, storage, security), in the context of business processes, has increased value, as the business process provides the context around how data is used in the entire flow. As blockchain is provided in relation to cross-enterprise trade, the matter of 'centralized' vs 'non-centralized' also has to be considered from the perspectives of business processes and data processes." and 0265-0267 and Table 1)
Claim 35:
wherein the distributed ledger data structure further comprises smart contracts set up based on retailer payment terms to automatically trigger payments from manufacturers to retailers based upon authenticated and redeemed coupons using the distributed ledger.
(Ortiz: "[0259] A rationale for adopting blockchain platforms is to better transform and operate current enterprise business processes, as the business process in enterprise goes hand in hand with smart contracts in blockchain. In particular, the data configuration (integration, storage, security), in the context of business processes, has increased value, as the business process provides the context around how data is used in the entire flow. As blockchain is provided in relation to cross-enterprise trade, the matter of 'centralized' vs 'non-centralized' also 
Claims 2, 3, 22, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al. (Pub. #: US 2019/0073666 A1) in view of Code et al. (Pub. #: US 2017/0236143 A1) in view of Balfour et al. (Pub. #: US 2017 /0364936 A1).
Claim 2:
Ortiz does not appear to specify that the coupons are printed coupons. However, Balfour teaches a technique of using a blockchain to verify paper coupons in at least 0039 and 0044.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Blockchain verification of digital coupons of Ortiz with the addition of the technique to use the blockchain to verify printer or paper coupons as taught by Balfour. Motivation to combine the two references comes from the desire to prevent the fraudulent use of electronic coupons (Balfour: 0005)
Claim 3:
Ortiz does not appear to specify that the coupons are printed coupons. However, Balfour teaches a technique of using a blockchain to verify paper coupons in at least 0039 and 0044.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Blockchain verification of digital coupons of Ortiz with the addition of the technique to use the blockchain to verify printer or paper coupons as taught by Balfour. Motivation to combine the two references comes from the desire to prevent the fraudulent use of electronic coupons (Balfour: 0005)
Claim 22:
Ortiz does not appear to specify that the coupons are printed coupons. However, Balfour teaches a technique of using a blockchain to verify paper coupons in at least 0039 and 0044.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Blockchain verification of digital coupons of Ortiz with the addition of the technique to use the blockchain to verify printer or paper coupons as taught by Balfour. Motivation to combine 
Claim 24:
Ortiz does not appear to specify that the coupons are printed coupons. However, Balfour teaches a technique of using a blockchain to verify paper coupons in at least 0039 and 0044.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Blockchain verification of digital coupons of Ortiz with the addition of the technique to use the blockchain to verify printer or paper coupons as taught by Balfour. Motivation to combine the two references comes from the desire to prevent the fraudulent use of electronic coupons (Balfour: 0005)
Claim 25:
Ortiz does not appear to specify that the coupons are printed coupons. However, Balfour teaches a technique of using a blockchain to verify paper coupons in at least 0039 and 0044.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Blockchain verification of digital coupons of Ortiz with the addition of the technique to use the blockchain to verify printer or paper coupons as taught by Balfour. Motivation to combine the two references comes from the desire to prevent the fraudulent use of electronic coupons (Balfour: 0005)
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bishnoi et al. (Pub. #: US 2019/0012695 A1) teaches redemption of electronic vouchers (i.e. coupons) using a point-of-sale device in communication with a server system utilizing a blockchain transaction management approach.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604.  The examiner can normally be reached on M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688